Exhibit 10.2

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

 

FOURTH AMENDMENT
TO
COMPANION DIAGNOSTICS AGREEMENT

This Fourth Amendment (“Fourth Amendment”) shall be effective as of this 26 day
of July, 2019 (“Amendment Effective Date”), by and between Epizyme, Inc., having
a place of business at 400 Technology Square, 4th Floor, Cambridge,
Massachusetts 02139, U.S.A. (“Epizyme”) and Eisai Co., Ltd., having a place of
business at Koshikawa 4-6-10, Bunkyo-ku, Tokyo 112-8088, Japan (individually
“Eisai” and collectively with Epizyme, “Pharmaceutical Partners”), on the one
side, and Roche Molecular Systems, Inc., having a place of business at 4300
Hacienda Drive, Pleasanton, California 94588, U.S.A (“RMS”) and Roche Sequencing
Solutions, Inc., having a place of business at 4300 Hacienda Drive, Pleasanton,
California 94588, U.S.A (“RSS”), on the other side, as an amendment to the
Companion Diagnostics Agreement dated 18 December 2012, as first amended on 31
May 2013, second amended on 16 November 2015 (the “Second Amendment”), and third
amended on 7 March 2018 (the “Third Amendment”) (collectively, the
“Agreement”).  Capitalized terms used in this Fourth Amendment and not defined
in this Fourth Amendment shall have the meanings ascribed to them in the
Agreement.

WHEREAS, RMS desires to assigns to RSS all rights and obligations of RMS under
the Agreement due to a reorganization at Roche group;

WHEREAS, Pharmaceutical partners and RMS have agreed to the Project Plan
attached to the Second Amendment as Attachment 1 and amended in the Third
Amendment (the “Current Project Plan”);

WHEREAS, Pharmaceutical partners and RMS agree that Milestone [**] specified in
the Current Project Plan and related payment should be divided into two
milestones and payments [**];

NOW, THEREFORE, in consideration of the agreements contained herein, and other
good and valuable consideration, the receipt and sufficiency of which each Party
acknowledges, the Parties hereby agree as follows:

 

1.

Assignment to RSS.  RMS hereby assigns the Agreement to RSS as of January 1,
2020 in accordance with Section 17.5 of the Agreement.  RSS hereby assumes all
rights and obligations of RMS under the Agreement as January l,
2020.  Notwithstanding anything to the contrary in this Fourth Amendment, the
Parties understand and agree that any RMS or RSS right or obligation under the
Agreement prior to January l, 2020, shall belong to RMS, and on January 1, 2020,
shall be assumed by RSS, regardless of whether such right or obligation is
described in this Fourth Amendment as belonging to RMS or RSS.



--------------------------------------------------------------------------------

 

 

2.

Confirmation of IP License.  Pursuant to that certain License Agreement dated
[**] between [**] and Epizyme (“[**] License”), Epizyme licensed certain
Technology (as defined in the [**] License) from [**].  The Parties hereby
confirm that RSS’s license to Pharmaceutical Partners’ Background IP under
Section 9.1 of the Agreement includes a sublicense to the Technology under the
[**] License.

 

3.

Amendment of Project Plan

[**]

Milestone payments:

The milestone payment for [**], which is specified in the Payment Plan attached
as Attachment 2 to the Second Amendment and will be paid to RMS until December
31, 2019 and to RSS thereafter) by Pharmaceutical Partners, is hereby amended
and restated in its entirety as follows:

Epizyme shall be responsible for the following payments in the total amount of 1
million United States Dollars ($1,000,000).  RMS shall issue invoices in the
accordance with the following Schedule:

 

MS#

Description

Amount

[**]

[**]

$500,000 (US$)

[**]

[**]

$500,000 (US.$)

[**].

 

4.

This Amendment is effective and shall become part of the Agreement as of the
Amendment Effective Date.

 

5.

Except as provided herein, all other terms and conditions of the Agreement
remain unchanged and in full force and effect.

 

6.

This Amendment may be signed in any number of counterparts (facsimile and
electronic transmission included), each of which shall be deemed an original,
but all of which shall constitute one and the same instrument.  After facsimile
or electronic transmission, the Parties agree to execute and exchange documents
with original signature.

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------

 

The Parties have executed this Amendment, by their duly authorized
representatives.

 

ROCHE MOLECULAR SYSTEMS, INC.

 

EPIZYME, INC.

 

 

 

 

 

By:

 

/s/ Kevin Marks

 

By:

 

/s/ Matthew E. Ros

 

 

 

 

 

 

 

Name:

 

Kevin Marks

 

Name:

 

Matthew E. Ros

 

 

 

 

 

 

 

Title

 

Vice-President

 

Title:

 

Chief Strategy & Business Officer

 

 

 

 

 

 

 

Date:

 

7/25/2019

 

Date:

 

7/25/19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROCHE SEQUENCING SOLUTIONS, INC.

 

ESAI CO., LTD.

 

 

 

 

 

 

 

By:

 

/s/ Sushma Selvarajan

 

By:

 

/s/ Yasunobu Kai

 

 

 

 

 

 

 

Name:

 

Sushma Selvarajan

 

Name:

 

Yasunobu Kai

 

 

 

 

 

 

 

Title:

 

Lifecycle Leader

 

Title:

 

Chief Strategy Officer, Oncology Business Group

 

Roche Legal Approval

 

DocuSigned by:

 

Josa Gilson

 

3